339 A.2d 277 (1975)
Petition of the RHODE ISLAND BAR ASSOCIATION.
No. 74-159-M. P.
Supreme Court of Rhode Island.
June 23, 1975.
Letts, Quinn & Licht, Daniel J. Murray, Richard A. Licht, Providence, for petitioner.
Aram K. Berberian, pro se.

ORDER
The motion of the Rhode Island Bar Association that Aram K. Berberian be suspended from membership and the practice of law for failure to comply with the by-laws of the Association, in that he failed to pay his dues, is granted, unless said Aram K. Berberian shall pay said dues on or before July 1, 1975.